DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/15/2022 has been entered. Claims 1-5, 9-14 and 19-21 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson (US 2004/0097903 A1) in view of Lindsay (US 2002/0015614).
Regarding claim 1, Raulerson discloses a Catheter (see FIG. 1, multi-lumen catheter: 170) for dialysis (see p. [0020]), having a proximal end (see FIG. 1, ends: 174b, 172b) for introducing into a blood vessel (see p. [0021]), a distal end (see FIG. 1, ends: 174a, 172a) for extracting blood and for introducing purified blood (see p. [0020]), and at least one fixing means (see FIG. 1, hub: 100) surrounding a tube section (see FIG. 1, unitary catheter body: 176) for fixing the catheter (170) on a patient (see p. [0031]), where the at least one fixing means (100) comprises a receiving part (see FIG. 2, lower portion: 110) and an opening part (see FIG. 2, upper portion: 130), wherein, with respect to the receiving part (110), the opening part (130) is configured to move from an opening position (see FIG. 2), in which the tube section (176) is insertable into the at least one fixing means (100) (see p. [0029]), into a closing position (see FIG. 1), in which the tube section (176) is fixed in the at least one fixing means (100) (see p. [0029]), the receiving part (110) has at least one eyelet (see FIG. 2, lower suture wings: 160, 162) and the opening part (130) has at least one corresponding eyelet (see FIG. 2, upper suture wings: 164, 166) (see p. [0027]), wherein the at least one corresponding eyelet (164, 166) of the opening part (130) is located in the closing position next to the at least one eyelet (160, 162) of the receiving part (110) (see FIG. 4), such that adjacent eyelets can be penetrated together by a thread for fixing the at least one fixing means (100) on the patient (“The hub 100 is then preferably sutured to the patient's skin by applying sutures through the suture wing assemblies 168, 169, as is well known in the art,” see p. [0031]), wherein the receiving part (110) has an underside facing the patient with a flat support section (see Reference Figure 2 below), and wherein the common longitudinal axis (see Reference Figure 2 below) extends parallel to the flat support section (see Reference Figure 2 below).

Reference Figure 1: Annotated Raulerson FIG. 2

    PNG
    media_image1.png
    396
    790
    media_image1.png
    Greyscale

Reference Figure 2: Annotated Raulerson FIG. 3


    PNG
    media_image2.png
    271
    756
    media_image2.png
    Greyscale

Reference Figure 3: Annotated Raulerson FIG. 4

    PNG
    media_image3.png
    514
    631
    media_image3.png
    Greyscale


Raulerson is silent regarding wherein the at least one corresponding eyelet of the opening part is located in the closing position in axial extension along a common longitudinal axis next to the at least one eyelet of the receiving part, such that adjacent eyelets can be penetrated together by a thread guided along the common longitudinal axis.
However, Lindsay teaches a design of a quick release mechanism for a detachable hitch assembly wherein the at least one corresponding eyelet 42 (located on element 66 in figure 2B) of the opening part is located in  the closing position (position shown in figure 2B) in axial extension along a common longitudinal axis (axis passing through element 42) next to the at least one eyelet 42 of the receiving part 36 wherein adjacent eyelets 42 (figure 2A) can be penetrated together by a thread (element 44 can be guided along the axis passing through element 42 therefore a thread could also be guided in similar manner) guided along the common longitudinal axis for the purpose of using a well-known alternative configuration to quickly connect and disconnect the two components (paragraph 0044).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the eyelets of Raulerson to incorporate wherein the at least one corresponding eyelet of the opening part is located in the closing position in axial extension along a common longitudinal axis next to the at least one eyelet of the receiving part, such that adjacent eyelets can be penetrated together by a thread guided along the common longitudinal axis as taught by Lindsay for the purpose of using a well-known alternative configuration to quickly connect and disconnect the two components (paragraph 0044).
Examiner further construes that one of ordinary skill in the art will be motivated to combine Raulerson and Lindsay because Raulerson and Lindsay are both using eyelets to securely connect two components together and Lindsay is teaching an alternative configuration of eyelets for connecting two components together. One of ordinary skill in the art when modifying Raulerson in view of Lindsay will result in replacing elements 160, 162, 164, 166 with elements 42 of Lindsay. Thus, modified device of Raulerson in view of Lindsay will result in placing two elements 42 of Lindsay in place of one of the element 162 of Raulerson and element 166 of Raulerson whereas the other of the element 162 of Raulerson and element 166 of Raulerson will be replaced by one element 42 of Lindsay to form same interaction as shown by elements 42 in Lindsay. Similarly elements 160 and 164 of Raulerson will be replaced by elements 42 of Lindsay in same manner so that the modified device will have elements 42 of Lindsay on either side of elements 110 and 130. Additionally, the common longitudinal axis of Raulerson after modifying in view of Lindsay will remain unchanged therefore, the modified device will have the common longitudinal axis extends parallel to the flat support section.

Regarding claim 2, Raulerson discloses characterized in that the fixing means (100) comprises a film hinge (see FIG. 2, hinge: 150) configured to connect the receiving part (110) to the opening part (130) (see p. [0022]).

Regarding claim 3, Raulerson discloses characterized in that the receiving part (110) has a latching section (see FIG. 2, lower beveled lips: 154a, 154b), and the opening part (130) has a counter-latching section (see FIG. 2, upper beveled lips: 156a, 156b), wherein the latching section (154a, 154b) is locked in the closing position with the counter-latching section (156a, 156b) (see p. [0025]).

Regarding claim 4, Raulerson discloses characterized in that the counter-latching section (156a, 156b) is configured to release from the latching section (154a, 154b) by means of a tool (see FIG. 2, first and second tabs: 152a, 152b) (“The first and second tabs 152a, 152b are depressed away from the upper portion 130 so each lower beveled lip 154a, 154b disengages from each respective upper beveled lip 156a, 156b,” see p. [0031]).
Regarding claim 5, Raulerson discloses characterized in that the receiving part (110) and the opening part (130) have an inner contour (see FIG. 4, passageways 182, 184, 186) which is at least largely complementary to an outer contour of the tube section (176) (see p. [0030]).

Regarding claim 10, Raulerson discloses characterized in that the receiving part (110) has a latching section (see FIG. 2, lower beveled lips: 154a, 154b), and the opening part (130) has a counter-latching section (see FIG. 2, upper beveled lips: 156a, 156b), wherein the latching section (154a, 154b) is locked in the closing position with the counter-latching section (156a, 156b) (see p. [0025]).

Regarding claim 11, Raulerson discloses characterized in that the counter-latching section (156a, 156b) is configured to release from the latching section (154a, 154b) by means of a tool (see FIG. 2, first and second tabs: 152a, 152b) (“The first and second tabs 152a, 152b are depressed away from the upper portion 130 so each lower beveled lip 154a, 154b disengages from each respective upper beveled lip 156a, 156b,” see p. [0031]).

Regarding claim 12, Raulerson discloses characterized in that the receiving part (110) and the opening part (130) have an inner contour (see FIG. 4, passageways 182, 184, 186) which is at least largely complementary to an outer contour of the tube section (176) (see p. [0030]).

Regarding claim 13, Raulerson discloses characterized in that the receiving part (110) and the opening part (130) have an inner contour (see FIG. 4, passageways 182, 184, 186) which is at least largely complementary to an outer contour of the tube section (176) (see p. [0030]).

Regarding claim 14, Raulerson discloses characterized in that the receiving part (110) and the opening part (130) have an inner contour (see FIG. 4, passageways 182, 184, 186) which is at least largely complementary to an outer contour of the tube section (176) (see p. [0030]).

Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson (US 2004/0097903 A1) in view of Lindsay (US 2002/0015614), as applied to claim 1 above, and further in view of Penalosa, Jr. (US 2013/0303986 A1).
Regarding claims 9 and 19-20, Raulerson/Lindsay (hereinafter referred as “modified Raulerson”) discloses the claimed invention substantially as claimed, as set forth above in claims 1, 2, and 3, respectively.  Raulerson discloses a single fixing means (100) that is configured to fix a tube section (176) to the skin of a patient, wherein the catheter (170) has two tube sections (see FIG. 1, lumens 172, 174) which run parallel to one another and each form at least one lumen (see FIG. 1 and p. [0020-0021]), and wherein the fixing means (176) receives the tube section (176) forming the at least two tube sections (172, 174) (see FIG. 1 and p. [0021]).  However, Raulerson does not explicitly disclose: the at least one fixing means comprises a first fixing means and a second fixing means; the first fixing means is provided which receives the two tube sections, and the second fixing means is provided proximal to the first fixing means.  Since Raulerson discloses a fixing means which receives the tube section forming the at least two lumens, the Examiner is interpreting Raulerson to teach the claimed second fixing means.
Penalosa, in the same field of endeavor, teaches a venous catheter (see FIG. 3, catheter assembly: 51) having two tube sections (see FIG. 1, members 14 and 15), wherein a first fixing means (see FIG. 3, base plate: 17) is provided which receives these two separate tube sections (14, 15) (“The catheter assembly 51 includes a body 52, and arterial 14 and venous 15 access tubing extending therein. The arterial and venous access tubing attaches to the base plate 17, and is positioned with the recess 13 in the extension 22,” see p. [0038]). Penalosa further teaches a second fixing means provided proximal to the first fixing means (17) (see Reference Figure 4 below), which receives a single tube section (see FIG. 3, catheter body: 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Raulerson to incorporate the teachings of Penalosa by combining a first fixing means which receives the two tube sections, as taught by Penalosa, proximal the second fixing means which receives the tube section forming the two lumens, as taught by Raulerson, for the purpose of providing securement of the two tube sections of the catheter by a first fixing means to the skin of the patient at the distal end of the catheter assembly, thereby preventing the catheter from being accidentally pulled or disconnected from a dialysis machine (see Penalosa, p. [0006]).
Reference Figure 4: Annotated Penalosa FIG. 3

    PNG
    media_image4.png
    743
    480
    media_image4.png
    Greyscale


Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Raulerson (US 2004/0097903 A1) in view of Jensen (US 4,629,243).
Regarding claim 21, Raulerson discloses a Catheter (see FIG. 1, multi-lumen catheter: 170) for dialysis (see p. [0020]), having a proximal end (see FIG. 1, ends: 174b, 172b) for introducing into a blood vessel (see p. [0021]), a distal end (see FIG. 1, ends: 174a, 172a) for extracting blood and for introducing purified blood (see p. [0020]), and at least one fixing means (see FIG. 1, hub: 100) surrounding a tube section (see FIG. 1, unitary catheter body: 176) for fixing the catheter (170) on a patient (see p. [0031]), where the at least one fixing means (100) comprises a receiving part (see FIG. 2, lower portion: 110) and an opening part (see FIG. 2, upper portion: 130), wherein, with respect to the receiving part (110), the opening part (130) is configured to move from an opening position (see FIG. 2), in which the tube section (176) is insertable into the at least one fixing means (100) (see p. [0029]), into a closing position (see FIG. 1), in which the tube section (176) is fixed in the at least one fixing means (100) (see p. [0029]), wherein the opening part (130), the receiving part (110) has at least one eyelet (see FIG. 2, lower suture wings: 160, 162) and the opening part (130) has at least one corresponding eyelet (see FIG. 2, upper suture wings: 164, 166) (see p. [0027]), wherein the at least one corresponding eyelet (164, 166) of the opening part (130) is located in the closing position next to the at least one eyelet (160, 162) of the receiving part (110) (see FIG. 4), such that adjacent eyelets can be penetrated together by a thread for fixing the at least one fixing means (100) on the patient (“The hub 100 is then preferably sutured to the patient's skin by applying sutures through the suture wing assemblies 168, 169, as is well known in the art,” see p. [0031]), wherein the receiving part (110) has an underside facing the patient with a flat support section (see Reference Figure 2 above), and wherein the common longitudinal axis (axis parallel to element 150) extends parallel to the flat support section (see Reference Figure 2 above) and the film hinge 150.
Raulerson is silent regarding wherein the at least one corresponding eyelet of the opening part is located in the closing position in axial extension along a common longitudinal axis next to the at least one eyelet of the receiving part, such that adjacent eyelets can be penetrated together by a thread guided along the common longitudinal axis.
However, Jensen teaches a design of a hinge adapter kit for open-bed vehicular enclosure comprising the at least one corresponding eyelet 14, 15 (figure 1) of the opening part 10 (figure 7) is located in the closing position in axial extension along a common longitudinal axis (axis parallel to element 28) next to the at least one eyelet 22, 21, 18, 19, 20 of the receiving part 17, such that adjacent eyelets can be penetrated together by a thread guided along the common longitudinal axis for the purpose of having an alternative well-known eyelet configuration to allow connection between two separate elements (column 8, lines 14-31).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention before the effective filing of the claimed invention to modify the eyelet configuration of Raulerson to incorporate wherein the at least one corresponding eyelet of the opening part is located in the closing position in axial extension along a common longitudinal axis next to the at least one eyelet of the receiving part, such that adjacent eyelets can be penetrated together by a thread guided along the common longitudinal axis as taught by Jensen for the purpose of having an alternative well-known eyelet configuration to allow connection between two separate elements (column 8, lines 14-31).
Examiner further construes that even though Jensen reference is different (enclosure placement on the truck) from the Raulerson’s invention, one of ordinary skill in the art would be motivated to combine both references because to modify the eyelet configuration of Raulerson in view of Jensen’s eyelet configuration. Therefore, one of ordinary skill in the art would modify the eyelet configuration to place at the location (see “L” in figure 1A below) or by replacing the hinge and eyelet position by placing the hinge at a location “H” in figure 1A below and the eyelet at position “L1” in figure 1A below. The modification would involve changing the orientation and shape of the eyelet that enables interaction between the eyelets in same manner as taught by Jensen without including any material or structural dimensions of Jensen. 

    PNG
    media_image5.png
    475
    716
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-10 that one of ordinary skill in the art would not be motivated to combine Raulerson and Lindsay because Lindsay relates to “quick release mechanism for a detachable hitch assembly for use on manufactured housing transport carrier frames usually subfloors to the manufacturing housing” and Raulerson’s prior art focuses on delicate catheter hubs. Applicant further argues that Lindsay invention design requires dimensions that are capable to transport heavy (200-250 pounds) carrier frames and therefore, one of ordinary skill in the art would not be motivated to modify Raulerson in view of Lindsay.
Examiner respectfully disagrees. As explained in the rejection of claim 1 above, Raulerson already discloses the claimed invention substantially including eyelets except for the specific orientation of the eyelets. Lindsay reference is used for modifying the orientation or the eyelets. Examiner’s recitation “replacing elements 160, 162, 164, 166 with elements 42 of Lindsay” refers to replacing the structure/shaping of elements 160, 162, 164, 166 of Raulerson with the structure/shaping of elements 42 of Lindsay without using the same dimensions and/or material of elements 42 of Lindsay. In modified device, one of ordinary skill in the art would be still using the same material that is used in manufacturing eyelets of Raulerson and the eyelet diameter would be sized that is appropriate for use in the catheter hubs of Raulerson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783